UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2238


LES ANCIENS D UNE EGLISE EN LES CHAMBRES COMPAGNIE,

                     Plaintiff - Appellant,

              v.

UNITED STATES DEPARTMENT OF AGRICULTURE,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. James C. Dever III, District Judge. (2:15-cv-00026-D)


Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Christopher M. Young, THE YOUNG LAW FIRM, PLLC, Washington, D.C., for
Appellant. Robert J. Higdon, Jr., United States Attorney, Joshua B. Royster, Assistant
United States Attorney, Rudy E. Renfer, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Les Anciens D Une Eglise En Les Chambres Compagnie (“Plaintiff”) appeals the

district court’s order denying its Fed. R. Civ. P. 60(b) motion seeking relief from the court’s

prior order granting Defendant’s motion to dismiss and for judgment on the pleadings. In

its opening brief, Plaintiff fails to present any argument as to the court’s Rule 60(b) order;

consequently, we conclude that Plaintiff has abandoned its right to contest this decision.

See Adbul-Mumit v. Alexandria Hyundai, LLC, 896 F.3d 278, 290 (4th Cir. 2018)

(“[C]ontentions not raised in the argument section of the opening brief are

abandoned.” (internal quotation marks omitted)). *

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                  AFFIRMED




       *
         Although Plaintiff disputes the district court’s prior order granting Defendant’s
dispositive motion, Plaintiff did not note an appeal from that order, and “an appeal from
denial of Rule 60(b) relief does not bring up the underlying judgment for review.” Aikens
v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011) (en banc) (internal quotation marks omitted).

                                              2